DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10-12 and 19 recite the limitation “all rare earth elements” in which the claims draw dependency from independent claim 1.  It is not clear if the recited “all rare earth elements” is exclusive to the recited CeO2 and another rare earth element of claim 1. For compact 2 and another rare earth element of claim 1. Appropriate correction is required.
Claim 12 recites the limitation “total mass percentage of all rare earth elements of the first layer is in a range of 3 mass% to 8 mass%” in which the range of 3 mass% to 8 mass%. Table 1 in the specification seems to suggest that the range of 3 mass% to 8 mass% corresponds to only one rare earth metal. In light of this, the recited limitation is not clear if the “total mass percentage” requirement is for each rare earth element or for a group of rare earth elements where the total mass percentage is a sum of the mass percentage of each rare earth metal. For purposes of compact prosecution, the examiner has interpreted this recited total mass percentage to be for each rare earth element. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2011/0256464 A1) in view of Kobayashi et al (US 2012/0264035 A1). Hereinafter referred to as Muramatsu and Kobayashi.
Regarding claims 1 and 4, Muramatsu discloses a cell (“fuel cell la” [0062]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 8” [0083]), the solid solution comprising CeO-2 (“intermediate layer 8 is made of powder of CeO2 solid solution” [0122]) and another rare earth element oxide comprising a rare earth element different from Ce (“solid solution containing SmO1.5” [0122]);
a first electrode layer (“air electrode layer 5” [0083]), the intermediate layer and then the first electrode layer being disposed in this order on a surface of one side of a solid electrolyte layer (“on the solid electrolyte layer 4, the air electrode layer 5 is laminated facing the fuel electrode layer 3, with an intermediate layer 8 lying therebetween” [0083]) containing Zr (“partially 2)… desirably used for the solid electrolyte layer 4” [0065]); and
a second electrode layer (“fuel electrode layer 3” [0062]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (“formed on one of opposite main surfaces (upper main surface, as viewed in FIG.1) of a solid electrolyte layer 4” [0062]),
wherein
the intermediate layer comprises a first layer (“first layer 8a” [0091]) and a second layer (“second layer 8b” [0091]), the first layer located closer to the solid electrolyte than the second layer (“on the compact of the solid electrolyte layer 4 to form a coating layer of the first intermediate layer 8a. In this way, a compact of the first layer 8a is formed. Alternatively, a sheet-like compact of the first layer 8a may be formed and then be laminated on the compact of the solid electrolyte layer 4.” [0123]) and the second layer disposed on the first layer (“applied to the surface of the sintered product of the first layer 8a, thereby forming a compact of the second layer 8b” [0128]) and located closer to the first electrode layer than the first layer (“a slurry containing the material for formation of the air electrode layer 5 … is applied onto the intermediate layer 8” [0131]).
Muramatsu does not disclose a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer, and wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer.
However, Kobayashi discloses a cell (“cell 1” [0018]) comprising a first electrode layer (“anode 11” [0018]) and an intermediate layer (“intermediate layer 17” [0018]) such that the order of the intermediate layer and then the first electrode layer is disposed on a surface of one 2 ([0024]) and another rare earth element oxide (“solid solution of ceria and zirconia” [0028] with added emphasis), as well as of a first layer (“first intermediate layer 18” [0024]) and a second layer (“second intermediate layer 19” [0024]) such that the first layer is located closer to the solid electrolyte layer than the second layer and the second layer is closer to the first electrode layer (“first intermediate layer 18 that is in contact with the electrolyte layer 13 and a second intermediate layer 19 that is in contact with the first intermediate layer 18 and the anode 11” [0025]). Although Kobayashi does not disclose the exact compositions of the intermediate layer and the electrolyte layer of the instant invention, Kobayashi is analogous art to the claimed invention as the invention of Kobayashi addresses the common problem in the art of difficulty of fuel cells operating at high temperatures where durability is lacking ([0005]) by using a fuel cell with an electrolyte layer that comprises of ceria and an intermediate layer that comprises of zirconia. Kobayashi teaches a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer (“The cerium concentration in the second intermediate layer 19 is preferably lower than the cerium concentration in the first intermediate layer 18” [0034], and Fig. 5c). Kobayashi further teaches that the arrangement of higher concentration of the another rare earth element in the first layer prevents a reduction of electromotive force of the cell by preventing most of the rare earth element to be exposed to a reducing atmosphere at a high temperature in the second layer ([0037]-[0038]), and consequently increases the upper operating temperature limit of the cell ([0038]). Moreover in this respect, the second layer functions as an electron barrier layer for the another rare earth element ([0038]) and the first layer functions to inhibit the peeling of the 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of Muramatsu in view of Kobayashi where a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer, in order to achieve a cell that possesses a means to prevent a reduction of electromotive force and improve a high operating temperature where the first layer functions as a peeling and cracking production inhibitor for the electrolyte layer and the second layer functions as an electron barrier layer for the another rare earth element.
Additionally, Kobayashi teaches wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer (“The thickness of the first intermediate layer 18 is preferably 0.5-2.0 µm” [0031] in combination with “The thickness of the intermediate layer 17 is preferably greater than or equal to 2.5 µm… preferably less than or equal to 10 µm” [0026] where these ranges correspond to a range of 1/20 to 4/5 of the total intermediate layer thickness, which is an overlapping range to the claimed range. Additionally, Fig. 5 and [0110] support the limitation that the first layer is not greater than 1/2 of the thickness of the intermediate layer where the first layer thickness is either approximately half or 1/7 of the total intermediate layer thickness). Kobayashi further teaches that this thickness range corresponds to a reduction of the concentration of the another rare earth element to a range of 1/10 to 2/5 of the maximum concentration of the another rare earth element ([0030] and [0110]-[0111]) where the maximum concentration of the another rare earth element of 1 is at the interface between the electrolyte and first layer ([0028]). 

Regarding claim 2, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, and wherein
the first layer is denser than the second layer (as density is defined as mass per volume, Kobayashi [0031], [0036], and Fig. 5 discloses a smaller thickness, and therefore smaller volume, for the first layer than the second layer, and further the first layer contains a greater mass of rare earth elements than the second layer as disclosed in Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively, and shows that the first layer consists of 480 mol Zr and 250 mol Ce, which corresponds to 78.8 kg of total rare earth elements, and the second layer consists of 600 mol Zr and 40 mol Ce, which corresponds to 60.3 kg of total rare earth elements. Therefore, the first layer is denser than the second layer by comprising of a greater mass of rare earth metals per unit volume).
Regarding claim 3, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, and wherein the concentration of the rare earth element of the first layer is from 1.05 times to 3 times a concentration of the rare earth element of the second layer 
Regarding claim 6, modified Muramatsu discloses a cell stack device (Muramatsu “fuel cell stack device 17” [0135], 17 Fig. 7) comprising:
a plurality of cells according to claim 1 above (Muramatsu “cell stack 14 in which a plurality of hollow-flat type fuel cells 1b according to one embodiment of the invention are arranged in an upstanding state” [0135], 1b Fig. 7),
wherein the plurality of cells are electrically connected with each other (Muramatsu “electrically connected in series with each other via a power collecting member” [0135]).
Regarding claim 7, modified Muramatsu discloses a module (Muramatsu “module 11” [0135], 11 Fig. 7) comprising the cell stack device according to claim 6 above (Muramatsu “The module 11 is constructed by locating… a fuel cell stack device 17” [0135], Fig. 7), wherein
the cell stack device is contained in a housing (Muramatsu “by locating, in a rectangular parallelpiped-shaped housing 12” [0135]).
Regarding claim 8, modified Muramatsu discloses a module housing device (Muramatsu “fuel cell device 21” [0143], 21 Fig. 8) comprising:
the module according to claim 7 above (Muramatsu 11 Fig. 8); and
an auxiliary device configured to operate the module (Muramatsu “auxiliary devices for operating the module 11” [0141]),

Regarding claim 10, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, and wherein
a total mass percentage of all rare earth elements of the first layer is greater than a total mass percentage of all rare earth elements of the second layer (Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively. In the first layer, the figures show that 480 mol Zr and 250 mol Ce were measured, which corresponds to 78.8 kg of total rare earth elements. In the second layer, the figures show that 600 mol Zr and 40 mol Ce were measured, which corresponds to 60.3 kg of total rare earth elements.).
Regarding claim 11, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 10 above, and wherein
the total mass percentage of all rare earth elements of the first layer is from 1.05 times to 3 times the total mass percentage of all rare earth elements of the second layer (as set forth in claim 10 above, 78.8 kg of the first layer is 1.3 times the mass of rare earth elements in the second layer).
Regarding claim 12, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 10 above, and wherein
the total mass percentage of all rare earth elements of the first layer is in a range of 3 mass % to 8 mass % (Kobayashi Figs. 5b and 5c where the first layer includes 480 mol Zr and 250 mol Ce and the second layer includes 600 mol Zr and 40 mol Ce, and therefore, by using “8YSZ cell sample that is the intermediate layer and … the GDC layer that is the electrolyte layer.” [0095] and “GDC (gadolinium-doped ceria)… Gd2O3:CeO2” [0021], the first layer includes 960 mol Y, 2400 mol O, 500 mol Gd and 1250 mol O and the second layer includes 1200 mol Y, 3000 mol 
Regarding claim 13, modified Muramatsu discloses all of the limitations as set forth in claim 1 above, and wherein
the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass% (as set forth for the rejection of claim 12 above).
Regarding claim 14, modified Muramatsu discloses all of the limitations as set forth in claim 1 above, and wherein
the rare earth element is selected from the list of rare earth elements consisting of: Sm, Y, Yb, Gd, and combinations thereof (Muramatsu “solid solution containing Sm, Gd” [0093]).
Regarding claim 15, modified Matumaru discloses all of the limitations for the cell as set forth in claim 1 above, and wherein
the solid solution further comprises a third rare earth element oxide comprising a third rare earth element different from both Ce and the rare earth element (“material powder of CeO2 may contain any other rare earth oxide (for example, Y2O3 and Yb2O3)” [0094]).
Regarding claim 18, Matusmaru discloses a cell (“fuel cell la” [0062]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 8” [0083]), the solid solution comprising CeO2 (“intermediate layer 8 is made of powder of CeO2 solid solution” [0122])  and a second rare earth element oxide comprising a second rare earth element selected from the list of rare earth elements consisting of : Sm, Y, Yb, Gd, and combinations thereof (“solid solution containing SmO1.5” [0122]);
2)… desirably used for the solid electrolyte layer 4” [0065]); and
a second electrode layer (“fuel electrode layer 3” [0062]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (“formed on one of opposite main surfaces (upper main surface, as viewed in FIG.1) of a solid electrolyte layer 4” [0062]),
wherein,
the intermediate layer comprises a first layer (“first layer 8a” [0091]) and a second layer (“second layer 8b” [0091]), the first layer located closer to the solid electrolyte layer than the second layer (“on the compact of the solid electrolyte layer 4 to form a coating layer of the first intermediate layer 8a. In this way, a compact of the first layer 8a is formed. Alternatively, a sheet-like compact of the first layer 8a may be formed and then be laminated on the compact of the solid electrolyte layer 4.” [0123]) and the second layer disposed on the first layer (“applied to the surface of the sintered product of the first layer 8a, thereby forming a compact of the second layer 8b” [0128]) and located closer to the first electrode layer than the first layer (“a slurry containing the material for formation of the air electrode layer 5 … is applied onto the intermediate layer 8” [0131]).
Muramatsu does not disclose wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer.
2 ([0024]) and another rare earth element oxide (“solid solution of ceria and zirconia” [0028] with added emphasis), as well as of a first layer (“first intermediate layer 18” [0024]) and a second layer (“second intermediate layer 19” [0024]) such that the first layer is located closer to the solid electrolyte layer than the second layer and the second layer is closer to the first electrode layer (“first intermediate layer 18 that is in contact with the electrolyte layer 13 and a second intermediate layer 19 that is in contact with the first intermediate layer 18 and the anode 11” [0025]). Although Kobayashi does not disclose the exact compositions of the intermediate layer and the electrolyte layer of the instant invention, Kobayashi is analogous art to the claimed invention as the invention of Kobayashi addresses the common problem in the art of difficulty of fuel cells operating at high temperatures where durability is lacking ([0005]) by using a fuel cell with an electrolyte layer that comprises of ceria and an intermediate layer that comprises of zirconia. Kobayashi teaches wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer (“The cerium concentration in the second intermediate layer 19 is preferably lower than the cerium concentration in the first intermediate layer 18” [0034], and Fig. 5c). Kobayashi further teaches that the arrangement of higher concentration of the another rare earth element in the first layer prevents a reduction of electromotive force of the cell by preventing most of the rare earth element to be exposed to a reducing atmosphere at a high temperature in the second 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of Muramatsu in view of Kobayashi wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer, in order to achieve a cell that possesses a means to prevent a reduction of electromotive force and improve a high operating temperature where the first layer functions as a peeling and cracking production inhibitor for the electrolyte layer and the second layer functions as an electron barrier layer for the another rare earth element.
Regarding claim 19, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 18 above, and wherein
a total mass percentage of all rare earth elements of the first layer is greater than a total mass percentage of all rare earth elements of the second layer (Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively. In the first layer, the figures show that 480 mol Zr and 250 mol Ce were measured, which corresponds to 78.8 kg of total rare earth elements. In the second layer, the figures show that 600 mol Zr and 40 mol Ce were measured, which corresponds to 60.3 kg of total rare earth elements.).
Regarding claim 20, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 18 above, and wherein
2O3 and Yb2O3)” [0094]).

Claims 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2011/0256464 A1) in view of Kobayashi (US 2012/0264035 A1) as applied to claim 1 above, and further in view of Fujisaki et al (JP 2016/081719 A). Hereinafter referred to as Fujisaki.
Regarding claims 5, 16, and 17, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, but does not disclose wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer, wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer, and wherein the flat particle has an aspect ratio between 1.2 and 5.
However, Fujisaki discloses a cell (“fuel cell 10” [0010]) comprising a first electrode layer (“barrier layer” [0011]) and an intermediate layer comprising a solid solution of CeO2 and another rare earth element oxide (“intermediate layer 40” [0017]), wherein an order of the intermediate layer and then the first electrode layer is disposed on a surface of a solid electrolyte layer (“intermediate layer 40 is arranged between the solid electrolyte layer 30 and the barrier layer 50” [0017]) containing Zr (“solid electrolyte layer 30 include 3YSZ, 8YSZ, 10YSZ, ScSZ 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of modified Muramatsu in view of Fujisaki wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer, wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer, and wherein the flat particle has an aspect ratio between 1.2 and 5, in order to achieve a means of 


Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721